

113 S2389 PCS: Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2015
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 390113th CONGRESS2d SessionS. 2389[Report No. 113–164]IN THE SENATE OF THE UNITED STATESMay 22, 2014Mr. Pryor, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for Agriculture,
		  Rural Development, Food and Drug Administration, and Related Agencies programs
		  for the fiscal year ending September 30, 2015, and for other purposes.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for
			 Agriculture,
			 Rural Development, Food and Drug Administration, and Related Agencies
			 programs
			 for the fiscal year ending September 30, 2015, and for other purposes,
			 namely:IAGRICULTURAL
		  PROGRAMSProduction, Processing and
		  MarketingOffice of the Secretary(including transfers of funds)For
		  necessary expenses of the Office of the Secretary,
		  $46,466,000, of which not to exceed
		  $5,086,000 shall be available for the immediate
		  Office of the Secretary; not to exceed $502,000
		  shall be available for the Office of Tribal Relations; not to exceed
		  $1,507,000 shall be available for the Office of
		  Homeland Security and Emergency Coordination; not to exceed
		  $1,217,000 shall be available for the Office of
		  Advocacy and Outreach; not to exceed $26,120,000
		  shall be available for the Office of the Assistant Secretary for
		  Administration, of which $25,311,000 shall be
		  available for Departmental Administration to provide for necessary expenses for
		  management support services to offices of the Department and for general
		  administration, security, repairs and alterations, and other miscellaneous
		  supplies and expenses not otherwise provided for and necessary for the
		  practical and efficient work of the Department; not to exceed
		  $3,897,000 shall be available for the Office of
		  the Assistant Secretary for Congressional Relations to carry out the programs
		  funded by this Act, including programs involving intergovernmental affairs and
		  liaison within the executive branch; and not to exceed
		  $8,137,000 shall be available for the Office of
		  Communications: 
		  Provided, That the Secretary of
		  Agriculture is authorized to transfer funds appropriated for any office of the
		  Office of the Secretary to any other office of the Office of the Secretary: 
		  Provided further, That
		  no appropriation for any office shall be increased or decreased by more than 5
		  percent: 
		  Provided further, That
		  not to exceed $11,000 of the amount made
		  available under this paragraph for the immediate Office of the Secretary shall
		  be available for official reception and representation expenses, not otherwise
		  provided for, as determined by the Secretary: 
		  Provided further, That
		  the amount made available under this heading for Departmental Administration
		  shall be reimbursed from applicable appropriations in this Act for travel
		  expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: 
		  Provided further, That
		  funds made available under this heading for the Office of Assistant Secretary
		  for Congressional Relations may be transferred to agencies of the Department of
		  Agriculture funded by this Act to maintain personnel at the agency level: 
		  Provided further, That
		  no funds made available under this heading for the Office of Assistant
		  Secretary for Congressional Relations may be obligated after 30 days from the
		  date of enactment of this Act, unless the Secretary has notified the Committees
		  on Appropriations of both Houses of Congress on the allocation of these funds
		  by USDA agency: 
		  Provided further, That no funds made
		  available by this appropriation may be obligated for FAIR Act or Circular A–76
		  activities until the Secretary has submitted to the Committees on
		  Appropriations of both Houses of Congress and the Committee on Oversight and
		  Government Reform of the House of Representatives a report on the Department's
		  contracting out policies, including agency budgets for contracting
		  out.Executive
		  operationsOffice of the chief economistFor necessary expenses of the Office of the
		  Chief Economist, $16,854,000, of which
		  $4,000,000 shall be for grants or cooperative
		  agreements for policy research under 7 U.S.C. 3155 and shall be obligated
		  within 90 days of the enactment of this Act.national appeals divisionFor necessary expenses of the National
		  Appeals Division,
		  $13,430,000.Office of budget and program
		  analysisFor necessary
		  expenses of the Office of Budget and Program Analysis,
		  $9,305,000.Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer,
		  $45,199,000, of which not less than $28,000,000 is for cybersecurity requirements
			 of the
			 Department.Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer,
		  $6,080,000.Office of the assistant secretary for civil
		  rightsFor necessary expenses
		  of the Office of the Assistant Secretary for Civil Rights,
		  $898,000.Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $24,236,000.Agriculture buildings and facilities(including transfers of
		  funds)For payment of space
		  rental and related costs pursuant to Public Law 92–313, including authorities
		  pursuant to the 1984 delegation of authority from the Administrator of General
		  Services to the Department of Agriculture under 40 U.S.C. 121, for programs and
		  activities of the Department which are included in this Act, and for
		  alterations and other actions needed for the Department and its agencies to
		  consolidate unneeded space into configurations suitable for release to the
		  Administrator of General Services, and for the operation, maintenance,
		  improvement, and repair of Agriculture buildings and facilities, and for
		  related costs, $64,844,000, to remain available
		  until expended, for buildings operations and
		  maintenance expenses: 
		  Provided, That the Secretary may
		  use unobligated prior year balances of an agency or office that are no longer
		  available for new obligation to cover shortfalls incurred in prior year rental
		  payments for such agency or office.Hazardous materials
		  management(including transfers of
		  funds)For necessary expenses
		  of the Department of Agriculture, to comply with the Comprehensive
		  Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
		  seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.),
		  $3,600,000, to remain available until expended: 
		  Provided, That appropriations and
		  funds available herein to the Department for Hazardous Materials Management may
		  be transferred to any agency of the Department for its use in meeting all
		  requirements pursuant to the above Acts on Federal and non-Federal
		  lands.Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, including employment pursuant to the Inspector General Act
		  of 1978, $97,240,000, including such sums as may
		  be necessary for contracting and other arrangements with public agencies and
		  private persons pursuant to section 6(a)(9) of the Inspector General Act of
		  1978, and including not to exceed $125,000 for
		  certain confidential operational expenses, including the payment of informants,
		  to be expended under the direction of the Inspector General pursuant to Public
		  Law 95–452 and section 1337 of Public Law
		  97–98.Office of the general counselFor necessary expenses of the Office of the
		  General Counsel, $47,567,000.Office of ethicsFor necessary expenses of the Office of Ethics, $3,867,000.Office of the under secretary for research,
		  education and economicsFor
		  necessary expenses of the Office of the Under Secretary for Research, Education
		  and Economics,
		  $898,000.Economic research serviceFor necessary expenses of the Economic
		  Research Service,
		  $85,373,000.National agricultural statistics
		  serviceFor necessary expenses
		  of the National Agricultural Statistics Service,
		  $178,154,000, of which up to
		  $48,044,000 shall be available until expended
		  for the Census of Agriculture: Provided, That amounts be made available for the Census of Agriculture may be used to conduct the Current
			 Industrial Report surveys subject to 7 U.S.C. 2204 g(d) and (f).Agricultural research
		  serviceSalaries and expensesFor necessary expenses of the Agricultural
		  Research Service and for acquisition of lands by donation, exchange, or
		  purchase at a nominal cost not to exceed $100,
		  and for land exchanges where the lands exchanged shall be of equal value or
		  shall be equalized by a payment of money to the grantor which shall not exceed
		  25 percent of the total value of the land or interests transferred out of
		  Federal ownership, $1,139,673,000: 
		  Provided, That appropriations
		  hereunder shall be available for the operation and maintenance of aircraft and
		  the purchase of not to exceed one for replacement only: 
		  Provided further, That
		  appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the
		  construction, alteration, and repair of buildings and improvements, but unless
		  otherwise provided, the cost of constructing any one building shall not exceed
		  $375,000, except for headhouses or greenhouses
		  which shall each be limited to $1,200,000, and
		  except for 10 buildings to be constructed or improved at a cost not to exceed
		  $750,000 each, and the cost of altering any one
		  building during the fiscal year shall not exceed 10 percent of the current
		  replacement value of the building or $375,000,
		  whichever is greater: 
		  Provided further, That
		  the limitations on alterations contained in this Act shall not apply to
		  modernization or replacement of existing facilities at Beltsville, Maryland: 
		  Provided further, That
		  appropriations hereunder shall be available for granting easements at the
		  Beltsville Agricultural Research Center: 
		  Provided further, That
		  the foregoing limitations shall not apply to replacement of buildings needed to
		  carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
		   Provided further,
		  That appropriations hereunder shall be available for granting easements at any
		  Agricultural Research Service location for the construction of a research
		  facility by a non-Federal entity for use by, and acceptable to, the
		  Agricultural Research Service and a condition of the easements shall be that
		  upon completion the facility shall be accepted by the Secretary, subject to the
		  availability of funds herein, if the Secretary finds that acceptance of the
		  facility is in the interest of the United States: 
		  Provided further, That
		  funds may be received from any State, other political subdivision,
		  organization, or individual for the purpose of establishing or operating any
		  research facility or research project of the Agricultural Research Service, as
		  authorized by law.National institute of food and
		  agricultureResearch and education
		  activitiesFor payments to
		  agricultural experiment stations, for cooperative forestry and other research,
		  for facilities, and for other expenses and notwithstanding section 1492 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3371) and section 7128(c) of the Agricultural Act of 2014 (7
			 U.S.C. 3371 note),
		  $787,545,000, which shall be for the purposes,
		  and in the amounts, specified in the table titled “National Institute of Food
		  and Agriculture, Research and Education Activities” in the report accompanying
		  this Act: 
		  Provided, That funds for research
		  grants for 1994 institutions, education grants for 1890 institutions, capacity
		  building for non-land-grant colleges of agriculture, the agriculture and food
		  research initiative, Critical Agricultural Materials Act, veterinary medicine
		  loan repayment, multicultural scholars, graduate fellowship and institution
		  challenge grants, and grants management systems shall remain available until
		  expended: 
		   Provided further,
		  That each institution eligible to receive funds under the Evans-Allen program
		  receives no less than $1,000,000: 
		   Provided further,
		  That funds for education grants for Alaska Native and Native Hawaiian-serving
		  institutions be made available to individual eligible institutions or consortia
		  of eligible institutions with funds awarded equally to each of the States of
		  Alaska and Hawaii: 
		   Provided further,
		  That funds for education grants for 1890 institutions shall be made available
		  to institutions eligible to receive funds under 7 U.S.C. 3221 and
		  3222.Hispanic-serving agricultural colleges and
		  universities endowment fundFor the Hispanic-Serving Agricultural
		  Colleges and Universities Endowment Fund under section 1456(b) (7 U.S.C.
		  3243(b)) of the National Agricultural Research, Extension and Teaching Policy
		  Act of 1977, $10,000,000, to remain available
		  until expended.Native american institutions endowment
		  fundFor the Native American Institutions
		  Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note),
		  $11,880,000, to remain available until
		  expended.Extension activitiesFor payments to States, the District of
		  Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern
		  Marianas, and American Samoa and notwithstanding section 1492 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3371) and section 7128(c) of the Agricultural Act of 2014 (7 U.S.C.
			 3371 note), $472,686,000,
		  which shall be for the purposes, and in the amounts, specified in the table
		  titled “National Institute of Food and Agriculture, Extension Activities” in
		  the report accompanying this Act: 
		  Provided, That funds for facility
		  improvements at 1890 institutions shall remain available until expended: 
		   Provided further,
		  That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative
		  extension receive no less than $1,000,000: 
		  Provided further, That
		  funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever
		  Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be
		  available for retirement and employees’ compensation costs for extension
		  agents.Integrated activitiesFor the integrated research, education, and
		  extension grants programs, including necessary administrative expenses and
			 notwithstanding section 1492 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3371) and section
			 7128(c) of the Agricultural Act of 2014 (7 U.S.C. 3371 note),
		  $32,217,000, which shall be for the purposes,
		  and in the amounts, specified in the table titled National Institute of Food
		  and Agriculture, Integrated Activities in the report accompanying this Act: 
		  Provided, That funds for the Food
		  and Agriculture Defense Initiative shall remain available until September 30,
		  2016.Office of the under secretary for marketing
		  and regulatory programsFor
		  necessary expenses of the Office of the Under Secretary for Marketing and
		  Regulatory Programs,
		  $898,000.Animal and plant health inspection
		  serviceSalaries and
		  expenses(including transfers of
		  funds)For necessary expenses
		  of the Animal and Plant Health Inspection Service, including up to
		  $30,000 for representation allowances and for
		  expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085),
		  $872,414,000, of which
		  $485,000, to
		  remain available
		  until expended, shall be available for the control of outbreaks of insects,
		  plant diseases, animal diseases and for control of pest animals and birds
		  (contingency fund) to the extent necessary to meet emergency
		  conditions; of which $11,575,000, to remain
		  available until expended, shall be used for the cotton pests program for cost
		  share purposes or for debt retirement for active eradication zones; of which
		  $35,401,000, to remain available until expended,
		  shall be for Animal Health Technical Services; of which
		  $705,000 shall be for activities under the
		  authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of
		  which $52,529,000, to remain available until
		  expended, shall be used to support avian health; of which
		  $4,251,000, to remain available until expended,
		  shall be for information technology infrastructure; of which
		  $152,667,000, to remain available until
		  expended, shall be for specialty crop pests; of which,
		  $8,883,000, to remain available until expended,
		  shall be for field crop and rangeland ecosystem pests; of which
		  $54,304,000, to remain available until expended,
		  shall be for tree and wood pests; of which
		  $3,723,000, to remain available until expended,
		  shall be for the National Veterinary Stockpile; of which up to
		  $1,500,000, to remain available until expended,
		  shall be for the scrapie program for indemnities; of which
		  $1,500,000, to remain available until expended,
		  shall be for the wildlife damage management program for aviation safety: 
		  Provided, That of amounts available
		  under this heading for wildlife services methods development,
		  $1,000,000 shall remain available until
		  expended: 
		  Provided further, That
		  of amounts available under this heading for the screwworm program,
		  $4,990,000 shall remain available until
		  expended: 
		   Provided further,
		  That no funds shall be used to formulate or administer a brucellosis
		  eradication program for the current fiscal year that does not require minimum
		  matching by the States of at least 40 percent: 
		  Provided further, That
		  this appropriation shall be available for the operation and maintenance of
		  aircraft and the purchase of not to exceed four, of which two shall be for
		  replacement only: 
		  Provided further, That
		  in addition, in emergencies which threaten any segment of the agricultural
		  production industry of this country, the Secretary may transfer from other
		  appropriations or funds available to the agencies or corporations of the
		  Department such sums as may be deemed necessary, to be available only in such
		  emergencies for the arrest and eradication of contagious or infectious disease
		  or pests of animals, poultry, or plants, and for expenses in accordance with
		  sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and
		  8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and
		  7772), and any unexpended balances of funds transferred for such emergency
		  purposes in the preceding fiscal year shall be merged with such transferred
		  amounts: 
		  Provided further, That
		  appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for
		  the repair and alteration of leased buildings and improvements, but unless
		  otherwise provided the cost of altering any one building during the fiscal year
		  shall not exceed 10 percent of the current replacement value of the
		  building.In fiscal year 2015,
		  the agency is authorized to collect fees to cover the total costs of providing
		  technical assistance, goods, or services requested by States, other political
		  subdivisions, domestic and international organizations, foreign governments, or
		  individuals, provided that such fees are structured such that any entity's
		  liability for such fees is reasonably based on the technical assistance, goods,
		  or services provided to the entity by the agency, and such fees shall be
		  reimbursed to this account, to remain available until expended, without further
		  appropriation, for providing such assistance, goods, or
		  services.Buildings and facilitiesFor plans, construction, repair, preventive
		  maintenance, environmental support, improvement, extension, alteration, and
		  purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and
		  acquisition of land as authorized by 7 U.S.C. 428a,
		  $3,175,000, to remain available until
		  expended.Agricultural marketing
		  serviceMarketing servicesFor necessary expenses of the Agricultural
		  Marketing Service, $81,634,000: 
		  Provided, That this appropriation
		  shall be available pursuant to law (7 U.S.C. 2250) for the alteration and
		  repair of buildings and improvements, but the cost of altering any one building
		  during the fiscal year shall not exceed 10 percent of the current replacement
		  value of the building.Fees may
		  be collected for the cost of standardization activities, as established by
		  regulation pursuant to law (31 U.S.C.
		  9701).Limitation on administrative
		  expensesNot to exceed
		  $60,709,000 (from fees collected) shall be
		  obligated during the current fiscal year for administrative expenses: 
		  Provided, That if crop size is
		  understated and/or other uncontrollable events occur, the agency may exceed
		  this limitation by up to 10 percent with notification to the Committees on
		  Appropriations of both Houses of Congress.Funds for strengthening markets, income,
		  and supply (section 32)(including transfers of
		  funds)Funds available under
		  section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only
		  for commodity program expenses as authorized therein, and other related
		  operating expenses, except for: (1) transfers to the Department of Commerce as
		  authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers
		  otherwise provided in this Act; and (3) not more than
		  $20,317,000 for formulation and administration
		  of marketing agreements and orders pursuant to the Agricultural Marketing
		  Agreement Act of 1937 and the Agricultural Act of
		  1961.Payments to states and
		  possessionsFor payments to
		  departments of agriculture, bureaus and departments of markets, and similar
		  agencies for marketing activities under section 204(b) of the Agricultural
		  Marketing Act of 1946 (7 U.S.C. 1623(b)),
		  $1,363,000.Grain inspection, packers and stockyards
		  administrationSalaries and expensesFor necessary expenses of the Grain
		  Inspection, Packers and Stockyards Administration,
		  $44,017,000: 
		  Provided, That this appropriation
		  shall be available pursuant to law (7 U.S.C. 2250) for the alteration and
		  repair of buildings and improvements, but the cost of altering any one building
		  during the fiscal year shall not exceed 10 percent of the current replacement
		  value of the building.Limitation on inspection and weighing
		  services expensesNot to
		  exceed $50,000,000 (from fees collected) shall
		  be obligated during the current fiscal year for inspection and weighing
		  services: 
		  Provided, That if grain export
		  activities require additional supervision and oversight, or other
		  uncontrollable factors occur, this limitation may be exceeded by up to 10
		  percent with notification to the Committees on Appropriations of both Houses of
		  Congress.Office of the under secretary for food
		  safetyFor necessary expenses
		  of the Office of the Under Secretary for Food Safety,
		  $816,000.Food safety and inspection
		  serviceFor necessary expenses
		  to carry out services authorized by the Federal Meat Inspection Act, the
		  Poultry Products Inspection Act, and the Egg Products Inspection Act, including
		  not to exceed $50,000 for representation
		  allowances and for expenses pursuant to section 8 of the Act approved August 3,
		  1956 (7 U.S.C. 1766), $1,022,770,000; and in
		  addition, $1,000,000 may be credited to this
		  account from fees collected for the cost of laboratory accreditation as
		  authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act
		  of 1990 (7 U.S.C. 138f): 
		  Provided, That funds provided for
		  the Public Health Data Communication Infrastructure system shall remain
		  available until expended: 
		  Provided further, That
		  no fewer than 148 full-time equivalent positions shall be employed during
		  fiscal year 2015 for purposes dedicated solely to inspections and enforcement
		  related to the Humane Methods of Slaughter Act: 
		  Provided further, That
		  the Food Safety and Inspection Service shall continue implementation of section
		  11016 of Public Law 110–246 as further clarified by the amendments made in
			 section 12106 of Public Law 113–79: 
		  Provided further, That
		  this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the
		  alteration and repair of buildings and improvements, but the cost of altering
		  any one building during the fiscal year shall not exceed 10 percent of the
		  current replacement value of the building.Office of the under secretary for farm and
		  foreign agricultural servicesFor necessary expenses of the Office of the
		  Under Secretary for Farm and Foreign Agricultural Services,
		  $898,000.Farm service
		  agencySalaries and
		  expenses(including transfers of
		  funds)For necessary expenses
		  of the Farm Service Agency, $1,182,544,000, of which $32,500,000 shall be for
			 Modernize
			 and Innovate the Delivery of Agricultural Systems: 
		  Provided, That the Secretary is
		  authorized to use the services, facilities, and authorities (but not the funds)
		  of the Commodity Credit Corporation to make program payments for all programs
		  administered by the Agency: 
		  Provided further, That
		  other funds made available to the Agency for authorized activities may be
		  advanced to and merged with this account: 
		  Provided further, That
		  funds made available to county committees shall remain available until
		  expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service
			 Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to relocate county
			 based employees without prior notification and approval of the Committee
			 on Appropriations.State mediation grantsFor grants pursuant to section 502(b) of the
		  Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106),
		  $3,404,000.Grassroots source water protection
		  programFor necessary expenses
		  to carry out wellhead or groundwater protection activities under section 1240O
		  of the Food Security Act of 1985 (16 U.S.C. 3839bb–2),
		  $6,500,000, to remain available until
		  expended.Dairy indemnity
		  program(including transfer of funds)For necessary expenses involved in making
		  indemnity payments to dairy farmers and manufacturers of dairy products under a
		  dairy indemnity program, such sums as may be necessary, to remain available
		  until expended: 
		  Provided, That such program is
		  carried out by the Secretary in the same manner as the dairy indemnity program
		  described in the Agriculture, Rural Development, Food and Drug Administration,
		  and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat.
		  1549A–12).Agricultural Credit Insurance Fund Program
		  Account(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922
		  et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C.
		  1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil
		  loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.),
		  and Indian highly fractionated land loans (25 U.S.C. 488) to be available from
		  funds in the Agricultural Credit Insurance Fund, as follows:
		  $2,000,000,000 for guaranteed farm ownership
		  loans and $1,500,000,000 for farm ownership direct
		  loans; $1,393,443,000 for unsubsidized
		  guaranteed operating loans and $1,252,004,000
		  for direct operating loans; emergency loans,
		  $34,667,000; Indian tribe land acquisition
		  loans, $2,000,000; guaranteed conservation
		  loans, $150,000,000; Indian highly fractionated
		  land loans, $10,000,000; and for boll weevil
		  eradication program loans, $60,000,000: 
		  Provided, That the Secretary shall
		  deem the pink bollworm to be a boll weevil for the purpose of boll weevil
		  eradication program loans.For the cost of direct and guaranteed loans
		  and grants, including the cost of modifying loans as defined in section 502 of
		  the Congressional Budget Act of 1974, as follows: farm operating
		  loans, $63,101,000 for direct operating loans,
		  $14,770,000 for unsubsidized guaranteed
		  operating loans, emergency loans, $856,000, to
		  remain available until expended; and for individual development account grants,
			 $2,500,000:  Provided, That for the purposes of prioritizing applications of qualified entities for individual
			 development account grants the
			 Secretary shall provide the same priority for applicants that have a track
			 record serving veterans as those that serve socially disadvantaged farmers
			 or ranchers.In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $314,918,000, of which
		  $306,998,000 shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses.Funds appropriated by this Act to the
		  Agricultural Credit Insurance Program Account for farm ownership, operating and
		  conservation direct loans and guaranteed loans may be transferred among these
		  programs: 
		  Provided, That the Committees on
		  Appropriations of both Houses of Congress are notified at least 15 days in
		  advance of any transfer.Risk management agencyFor necessary expenses of the Risk
		  Management Agency, $76,779,000: 
		  Provided, That the funds made
		  available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C.
		  1522(e)) may be used for the Common Information Management System: 
		   Provided further,
		  That not to exceed $1,000 shall be available for
		  official reception and representation expenses, as authorized by 7 U.S.C.
		  1506(i).CorporationsThe following corporations and agencies are
		  hereby authorized to make expenditures, within the limits of funds and
		  borrowing authority available to each such corporation or agency and in accord
		  with law, and to make contracts and commitments without regard to fiscal year
		  limitations as provided by section 104 of the Government Corporation Control
		  Act as may be necessary in carrying out the programs set forth in the budget
		  for the current fiscal year for such corporation or agency, except as
		  hereinafter provided.Federal crop insurance corporation
		  fundFor payments as
		  authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516),
		  such sums as may be necessary, to remain available until
		  expended.Commodity credit corporation
		  fundReimbursement for net realized
		  losses(including transfers of
		  funds)For the current fiscal
		  year, such sums as may be necessary to reimburse the Commodity Credit
		  Corporation for net realized losses sustained, but not previously reimbursed,
		  pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
		  Provided, That of the funds
		  available to the Commodity Credit Corporation under section 11 of the Commodity
		  Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business
		  with the Foreign Agricultural Service, up to
		  $5,000,000 may be transferred to and used by the
		  Foreign Agricultural Service for information resource management activities of
		  the Foreign Agricultural Service that are not related to Commodity Credit
		  Corporation business.Hazardous waste
		  management(limitation on expenses)For the current fiscal year, the Commodity
		  Credit Corporation shall not expend more than
		  $5,000,000 for site investigation and cleanup
		  expenses, and operations and maintenance expenses to comply with the
		  requirement of section 107(g) of the Comprehensive Environmental Response,
		  Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the
		  Resource Conservation and Recovery Act (42 U.S.C.
		  6961).IIConservation
		  programsOffice of the under secretary for natural
		  resources and environmentFor necessary expenses of the Office of the
		  Under Secretary for Natural Resources and Environment,
		  $898,000.Natural resources conservation
		  serviceConservation operationsFor necessary expenses for carrying out the
		  provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including
		  preparation of conservation plans and establishment of measures to conserve
		  soil and water (including farm irrigation and land drainage and such special
		  measures for soil and water management as may be necessary to prevent floods
		  and the siltation of reservoirs and to control agricultural related
		  pollutants); operation of conservation plant materials centers; classification
		  and mapping of soil; dissemination of information; acquisition of lands, water,
		  and interests therein for use in the plant materials program by donation,
		  exchange, or purchase at a nominal cost not to exceed
		  $100 pursuant to the Act of August 3, 1956 (7
		  U.S.C. 428a); purchase and erection or alteration or improvement of permanent
		  and temporary buildings; and operation and maintenance of aircraft,
		  $849,295,000, to remain available until
		  September 30, 2016: 
		  Provided, That appropriations
		  hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and
		  improvement of buildings and public improvements at plant materials centers,
		  except that the cost of alterations and improvements to other buildings and
		  other public improvements shall not exceed
		  $250,000: 
		  Provided further, That
		  when buildings or other structures are erected on non-Federal land, that the
		  right to use such land is obtained as provided in 7 U.S.C.
		  2250a: Provided further, That of the amounts made available under this heading, $5,600,000, shall remain available until
			 expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for
			 authorized ongoing watershed projects with a primary purpose of providing
			 water to rural communities.IIIRural development
		  programsOffice of the under secretary for rural
		  developmentFor necessary
		  expenses of the Office of the Under Secretary for Rural Development,
		  $898,000.Rural development salaries and
		  expenses(including transfers of
		  funds)For necessary expenses
		  for carrying out the administration and implementation of programs in the Rural
		  Development mission area, including activities with institutions concerning the
		  development and operation of agricultural cooperatives; and for cooperative
		  agreements; $228,898,000: 
		  Provided, That no less than $15,000,000 shall be for the Comprehensive Loan Accounting System: Provided further, That notwithstanding any
		  other provision of law, funds appropriated under this heading may be used for
		  advertising and promotional activities that support the Rural Development
		  mission area: 
		  Provided further, That
		  any balances available from prior years for the Rural Utilities Service, Rural
		  Housing Service, and the Rural Business—Cooperative Service salaries and
		  expenses accounts shall be transferred to and merged with this
		  appropriation.Rural housing
		  serviceRural housing insurance fund program
		  account(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed loans as authorized by title
		  V of the Housing Act of 1949, to be available from funds in the rural housing
		  insurance fund, as follows: $900,000,000 shall
		  be for direct loans and $24,000,000,000 shall be
		  for unsubsidized guaranteed loans; $26,279,000
		  for section 504 housing repair loans;
		  $28,432,000 for section 515 rental housing;
		  $150,000,000 for section 538 guaranteed
		  multi-family housing loans; $10,000,000 for
		  credit sales of single family housing acquired property;
		  $5,000,000 for section 523 self-help housing
		  land development loans; and $5,000,000 for
		  section 524 site development loans.For the cost of direct and guaranteed loans,
		  including the cost of modifying loans, as defined in section 502 of the
		  Congressional Budget Act of 1974, as follows: section 502 loans,
		  $66,420,000 shall be for direct loans; section
		  504 housing repair loans, $3,687,000; and
		  repair, rehabilitation, and new construction of section 515 rental housing,
		  $9,812,000: 
		  Provided, That to support the loan
		  program level for section 538 guaranteed loans made available under this
		  heading the Secretary may charge or adjust any fees to cover the projected cost
		  of such loan guarantees pursuant to the provisions of the Credit Reform Act of
		  1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be
		  subsidized: 
		  Provided further, That
		  applicants in communities that have a current rural area waiver under section
		  541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in
		  a rural area for purposes of section 502 guaranteed loans provided under this
		  heading: 
		   Provided further,
		  That of the amounts available under this paragraph for section 502 direct loans,
			 no
		  less than $5,000,000 shall be available for
		  direct loans for individuals whose homes will be built pursuant to a program
		  funded with a mutual and self-help housing grant authorized by section 523 of
		  the Housing Act of 1949 until June 1, 2015.In addition, for the cost of direct loans,
		  grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486,
		  $16,017,000, to remain available until expended,
		  for direct farm labor housing loans and domestic farm labor housing grants and
		  contracts: 
		  Provided, That any balances
		  available for the Farm Labor Program Account shall be transferred to and merged
		  with this account.In addition,
		  for administrative expenses necessary to carry out the direct and guaranteed
		  loan programs, $415,100,000 shall be transferred
		  to and merged with the appropriation for Rural Development, Salaries and
		  Expenses.Rental assistance programFor rental assistance agreements entered
		  into or renewed pursuant to the authority under section 521(a)(2) or agreements
		  entered into in lieu of debt forgiveness or payments for eligible households as
		  authorized by section 502(c)(5)(D) of the Housing Act of 1949,
		  $1,093,500,000; and, in addition, such sums as
		  may be necessary, as authorized by section 521(c) of the Act, to liquidate debt
		  incurred prior to fiscal year 1992 to carry out the rental assistance program
		  under section 521(a)(2) of the Act: 
		  Provided, That rental assistance
		  agreements entered into or renewed during the current fiscal year shall be
		  funded for a 1-year period:  
		   Provided further, That rental assistance contracts will not be renewed within the 12-month contract period: Provided further, That
		  any unexpended balances remaining at the end of such 1-year agreements may be
		  transferred and used for the purposes of any debt reduction; maintenance,
		  repair, or rehabilitation of any existing projects; preservation; and rental
		  assistance activities authorized under title V of the Act: 
		  Provided further, That
		  rental assistance provided under agreements entered into prior to fiscal year
		  2015 for a farm labor multi-family housing project financed under section 514
		  or 516 of the Act may not be recaptured for use in another project until such
		  assistance has remained unused for a period of 12 consecutive months, if such
		  project has a waiting list of tenants seeking such assistance or the project
		  has rental assistance eligible tenants who are not receiving such assistance: 
		  Provided further, That
		  such recaptured rental assistance shall, to the extent practicable, be applied
		  to another farm labor multi-family housing project financed under section 514
		  or 516 of the Act.Multi-family housing revitalization program
		  accountFor the rural housing
		  voucher program as authorized under section 542 of the Housing Act of 1949, but
		  notwithstanding subsection (b) of such section, and for additional costs to
		  conduct a demonstration program for the preservation and revitalization of
		  multi-family rental housing properties described in this paragraph,
		  $28,000,000, to remain available until expended:
		  
		  Provided, That of the funds made
		  available under this heading, $8,000,000, shall
		  be available for rural housing vouchers to any low-income household (including
		  those not receiving rental assistance) residing in a property financed with a
		  section 515 loan which has been prepaid after September 30, 2005: 
		  Provided further, That
		  the amount of such voucher shall be the difference between comparable market
		  rent for the section 515 unit and the tenant paid rent for such unit: 
		  Provided further, That
		  funds made available for such vouchers shall be subject to the availability of
		  annual appropriations: 
		  Provided further, That
		  the Secretary shall, to the maximum extent practicable, administer such
		  vouchers with current regulations and administrative guidance applicable to
		  section 8 housing vouchers administered by the Secretary of the Department of
		  Housing and Urban Development: 
		  Provided further, That
		  if the Secretary determines that the amount made available for vouchers in this
		  or any other Act is not needed for vouchers, the Secretary may use such funds
		  for the demonstration program for the preservation and revitalization of
		  multi-family rental housing properties described in this paragraph: 
		  Provided further, That
		  of the funds made available under this heading,
		  $20,000,000 shall be available for a
		  demonstration program for the preservation and revitalization of the sections
		  514, 515, and 516 multi-family rental housing properties to restructure
		  existing USDA multi-family housing loans, as the Secretary deems appropriate,
		  expressly for the purposes of ensuring the project has sufficient resources to
		  preserve the project for the purpose of providing safe and affordable housing
		  for low-income residents and farm laborers including reducing or eliminating
		  interest; deferring loan payments, subordinating, reducing or reamortizing loan
		  debt; and other financial assistance including advances, payments and
		  incentives (including the ability of owners to obtain reasonable returns on
		  investment) required by the Secretary: 
		  Provided further, That
		  the Secretary shall as part of the preservation and revitalization agreement
		  obtain a restrictive use agreement consistent with the terms of the
		  restructuring: 
		  Provided further, That
		  if the Secretary determines that additional funds for vouchers described in
		  this paragraph are needed, funds for the preservation and revitalization
		  demonstration program may be used for such vouchers: 
		  Provided further, That
		  if Congress enacts legislation to permanently authorize a multi-family rental
		  housing loan restructuring program similar to the demonstration program
		  described herein, the Secretary may use funds made available for the
		  demonstration program under this heading to carry out such legislation with the
		  prior approval of the Committees on Appropriations of both Houses of Congress: 
		  Provided further, That
		  in addition to any other available funds, the Secretary may expend not more
		  than $1,000,000 total, from the program funds
		  made available under this heading, for administrative expenses for activities
		  funded under this heading.Mutual and self-help housing
		  grantsFor grants and
		  contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42
		  U.S.C. 1490c), $25,000,000, to remain available
		  until expended.Rural housing assistance
		  grantsFor grants for very
		  low-income housing repair and rural housing preservation made by the Rural
		  Housing Service, as authorized by 42 U.S.C. 1474, and 1490m,
		  $32,239,000, to remain available until expended.Rural community facilities program
		  account(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed loans as authorized by section
			 306 and
		  described in section 381E(d)(1) of the Consolidated Farm and Rural Development
		  Act, $2,200,000,000 for direct loans and
		  $75,000,000 for guaranteed loans.For the cost of guaranteed loans, including
		  the cost of modifying loans, as defined in section 502 of the Congressional
		  Budget Act of 1974, $3,585,000, to remain
		  available until expended.For the cost of grants for rural community
		  facilities programs as authorized by section 306 and described in section
		  381E(d)(1) of the Consolidated Farm and Rural Development Act,
		  $28,745,000, to remain available until expended:
		  
		  Provided, That
		  $5,967,000 of the amount appropriated under this
		  heading shall be available for a Rural Community Development Initiative: 
		  Provided further, That
		  such funds shall be used solely to develop the capacity and ability of private,
		  nonprofit community-based housing and community development organizations,
		  low-income rural communities, and Federally Recognized Native American Tribes
		  to undertake projects to improve housing, community facilities, community and
		  economic development projects in rural areas: 
		  Provided further, That
		  such funds shall be made available to qualified private, nonprofit and public
		  intermediary organizations proposing to carry out a program of financial and
		  technical assistance: 
		  Provided further, That
		  such intermediary organizations shall provide matching funds from other
		  sources, including Federal funds for related activities, in an amount not less
		  than funds provided: 
		  Provided further, That
		  $5,778,000 of the amount appropriated under this
		  heading shall be to provide grants for facilities in rural communities with
		  extreme unemployment and severe economic depression (Public Law 106–387), with
		  up to 5 percent for administration and capacity building in the State rural
		  development offices: 
		  Provided further, That
		  $4,000,000 of the amount appropriated under this
		  heading shall be available for community facilities grants to tribal colleges,
		  as authorized by section 306(a)(19) of such Act: 
		   Provided further,
		  That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act
			 are
		  not applicable to the funds made available under this
		  heading.Rural business—Cooperative
		  serviceRural business program
		  account(including transfers of
		  funds)For the cost of loan
		  guarantees and grants, for the rural business development programs authorized
		  by section 310B and described in subsections (a), (c), (f) and (g) of section
		  310B of the Consolidated Farm and Rural Development Act,
		  $78,527,000, to remain available until expended:
		  
		  Provided, That of the amount
		  appropriated under this heading, not to exceed
		  $500,000 shall be made available for a grant to
		  a qualified national organization to provide technical assistance for rural
		  transportation in order to promote economic development and
		  $3,000,000 shall be for grants to the Delta
		  Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community
		  Advancement Program purpose as described in section 381E(d) of the Consolidated
		  Farm and Rural Development Act, of which not more than 5 percent may be used
		  for administrative expenses: 
		  Provided further, That
		  $4,000,000 of the amount appropriated under this
		  heading shall be for business grants to benefit Federally Recognized Native
		  American Tribes, including $250,000 for a grant
		  to a qualified national organization to provide technical assistance for rural
		  transportation in order to promote economic development: 
		   Provided further,
		  That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act
			 are
		  not applicable to funds made available under this
		  heading.Intermediary Relending Program Fund(including transfer of funds)For the principal amount of direct loans, as authorized by the Intermediary
			 Relending Program Fund (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $5,818,000, as authorized by the Intermediary Relending Program Fund
			 (7 U.S.C. 1936b), of which
		  $531,000 shall be available through June 30,
		  2015, for Federally Recognized Native American Tribes; and of which
		  $1,078,000 shall be available through June 30,
		  2015, for Mississippi Delta Region counties (as determined in accordance with
		  Public Law 100–460): 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.In addition, for administrative expenses to
		  carry out the direct loan programs, $4,439,000
		  shall be transferred to and merged with the appropriation for Rural
		  Development, Salaries and Expenses.Rural economic development loans program
		  account(including rescission of
		  funds)For the principal
		  amount of direct loans, as authorized under section 313 of the Rural
		  Electrification Act, for the purpose of promoting rural economic development
		  and job creation projects,
		  $33,077,000.Of the funds derived from interest on the
		  cushion of credit payments, as authorized by section 313 of the Rural
		  Electrification Act of 1936, $158,000,000 shall
		  not be obligated and $158,000,000 are
		  rescinded.Rural cooperative development
		  grantsFor rural cooperative
		  development grants authorized under section 310B(e) of the Consolidated Farm
		  and Rural Development Act (7 U.S.C. 1932),
		  $26,050,000, of which
		  $2,250,000 shall be for cooperative agreements
		  for the appropriate technology transfer for rural areas program: 
		  Provided, That not to exceed
		  $3,000,000 shall be for grants for cooperative
		  development centers, individual cooperatives, or groups of cooperatives that
		  serve socially disadvantaged groups and a majority of the boards of directors
		  or governing boards of which are comprised of individuals who are members of
		  socially disadvantaged groups; and of which
		  $15,000,000, to remain available until expended,
		  shall be for value-added agricultural product market development grants, as
		  authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7
		  U.S.C. 1632a).Rural energy for america
		  programFor the cost of a
		  program of loan guarantees, under the same terms and conditions as authorized
		  by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
		  8107), $1,350,000: 
		  Provided, That the cost of loan
		  guarantees, including the cost of modifying such loans, shall be as defined in
		  section 502 of the Congressional Budget Act of
		  1974.Rural utilities
		  serviceRural water and waste disposal program
		  account(including transfers of
		  funds)For the cost of direct
		  loans, loan guarantees, and grants for the rural water, waste water, waste
		  disposal, and solid waste management programs authorized by sections 306, 306A,
		  306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E,
		  and 381E(d)(2) of the Consolidated Farm and Rural Development Act,
		  $463,230,000, to remain available until
		  expended, of which not to exceed $1,000,000
		  shall be available for the rural utilities program described in section
		  306(a)(2)(B) of such Act, and of which not to exceed
		  $993,000 shall be available for the rural
		  utilities program described in section 306E of such Act: 
		  Provided, That
		  $66,500,000 of the amount appropriated under
		  this heading shall be for loans and grants including water and waste disposal
		  systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm
		  and Rural Development Act, Federally recognized Native American Tribes
		  authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the
		  State of Hawaii): 
		  Provided further, That
		  funding provided for section 306D of the Consolidated Farm and Rural
		  Development Act may be provided to a consortium formed pursuant to section 325
		  of Public Law 105–83: 
		  Provided further, That
		  not more than 2 percent of the funding provided for section 306D of the
		  Consolidated Farm and Rural Development Act may be used by the State of Alaska
		  for training and technical assistance programs and not more than 2 percent of
		  the funding provided for section 306D of the Consolidated Farm and Rural
		  Development Act may be used by a consortium formed pursuant to section 325 of
		  Public Law 105–83 for training and technical assistance programs: 
		  Provided further, That
		  not to exceed $19,000,000 of the amount
		  appropriated under this heading shall be for technical assistance grants for
		  rural water and waste systems pursuant to section 306(a)(14) of such Act,
		  unless the Secretary makes a determination of extreme need, of which
		  $6,000,000 shall be made available for a grant
		  to a qualified non-profit multi-state regional technical assistance
		  organization, with experience in working with small communities on water and
		  waste water problems, the principal purpose of such grant shall be to assist
		  rural communities with populations of 3,300 or less, in improving the planning,
		  financing, development, operation, and management of water and waste water
		  systems, and of which not less than $800,000
		  shall be for a qualified national Native American organization to provide
		  technical assistance for rural water systems for tribal communities: 
		  Provided further, That
		  not to exceed $15,919,000 of the amount
		  appropriated under this heading shall be for contracting with qualified
		  national organizations for a circuit rider program to provide technical
		  assistance for rural water systems: 
		  Provided further, That
		  not to exceed $4,000,000 shall be for solid
		  waste management grants: 
		   Provided further,
		  That $10,000,000 of the amount appropriated under
		  this heading shall be transferred to, and merged with, the Rural Utilities
		  Service, High Energy Cost Grants Account to provide grants authorized under
		  section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
		  Provided further, That
		  any prior year balances for high-energy cost grants authorized by section 19 of
		  the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to
		  and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
		  Provided further, That
		  sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are
		  not applicable to the funds made available under this heading.Rural electrification and
		  telecommunications loans program account(including transfer of funds)The principal amount of direct and
		  guaranteed loans as authorized by sections 305 and 306 of the Rural
		  Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows:
		  loans made pursuant to section 306 of that Act, rural electric,
		  $5,000,000,000; guaranteed underwriting loans
		  pursuant to section 313A, $500,000,000; 5 percent rural telecommunications loans,
			 cost
			 of money rural telecommunications loans, and  for loans made pursuant to
			 section 306 of that Act, rural telecommunications loans,
		  $690,000,000: 
		  Provided, That up to
		  $2,000,000,000 shall be used for the
		  construction, acquisition, or improvement of fossil-fueled electric generating
		  plants (whether new or existing) that utilize carbon sequestration
		  systems.In addition, for
		  administrative expenses necessary to carry out the direct and guaranteed loan
		  programs, $34,478,000, which shall be
		  transferred to and merged with the appropriation for Rural Development,
		  Salaries and Expenses.Distance learning, telemedicine, and
		  broadband programFor the
		  principal amount of broadband telecommunication loans,
		  $34,430,000.For grants for telemedicine and distance
		  learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq.,
		  $24,323,000, to remain available until expended:
		  
		  Provided, That
		  $3,000,000 shall be made available for grants
		  authorized by 379G of the Consolidated Farm and Rural Development Act: 
		  Provided further, That
		  funding provided under this heading for grants under 379G of the Consolidated
		  Farm and Rural Development Act may only be provided to entities that meet all
		  of the eligibility criteria for a consortium as established by this section.For the cost of broadband loans, as
		  authorized by section 601 of the Rural Electrification Act,
		  $6,435,000, to remain available until expended: 
		  Provided, That the cost of direct
		  loans shall be as defined in section 502 of the Congressional Budget Act of
		  1974.In addition,
		  $10,372,000, to remain available until expended,
		  for a grant program to finance broadband transmission in rural areas eligible
		  for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C.
		  950aaa.IVDomestic food
		  programsOffice of the under secretary for food,
		  nutrition and consumer servicesFor necessary expenses of the Office of the
		  Under Secretary for Food, Nutrition and Consumer Services,
		  $816,000.Food and nutrition
		  serviceChild nutrition
		  programs(including transfers of
		  funds)For necessary expenses
		  to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
		  et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C.
		  1771 et seq.), except sections 17 and 21;
		  $20,497,000,000, to remain available through
		  September 30, 2016, of which such sums as are made available under section
		  14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law
		  110–246), as amended by this Act, shall be merged with and available for the
		  same time period and purposes as provided herein: 
		  Provided, That of the total amount
		  available, $17,004,000 shall be available to
		  carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
		  seq.): 
		   Provided further,
		  That of the total amount available, $25,000,000
		  shall be available to provide competitive grants to State agencies for
		  subgrants to local educational agencies and schools to purchase the equipment
		  needed to serve healthier meals, improve food safety, and to help support the
		  establishment, maintenance, or expansion of the school breakfast
		  program.Special supplemental nutrition program for
		  women, infants, and children (wic)For necessary expenses to carry out the
		  special supplemental nutrition program as authorized by section 17 of the Child
		  Nutrition Act of 1966 (42 U.S.C. 1786),
		  $6,623,000,000, to remain available through
		  September 30, 2016, of which such sums as are necessary to increase the
			 contingency reserve to $150,000,000 shall be placed in reserve, to
			 remain available until expended, to be allocated as the Secretary deemed
			 necessary, notwithstanding section 17(i) of such Act, to support
			 participation should cost or participation exceed budget estimates: 
		  Provided, That notwithstanding
		  section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)),
		  not less than $60,000,000 shall be used for
		  breastfeeding peer counselors and other related activities,
		  $14,000,000 shall be used for infrastructure,
		  and $30,000,000 shall be used for management
		  information systems: 
		  Provided further, That
		  none of the funds provided in this account shall be available for the purchase
		  of infant formula except in accordance with the cost containment and
		  competitive bidding requirements specified in section 17 of such Act: 
		  Provided further, That
		  none of the funds provided shall be available for activities that are not fully
		  reimbursed by other Federal Government departments or agencies unless
		  authorized by section 17 of such Act: Provided further, That upon termination of a federally-mandated vendor moratorium and subject to terms and
			 conditions established by the Secretary, the Secretary may waive the
			 requirement of 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance
		  programFor necessary expenses
		  to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.),
		  $82,251,387,000, of which
		  $3,000,000,000, to remain available through
		  September 30, 2017, shall be placed in reserve for use only in such amounts and
		  at such times as may become necessary to carry out program operations: 
		  Provided, That funds available for the contingency reserve under the heading Supplemental Nutrition
			 Assistance Program of Division A of Public Law 113–76 shall be available
			 until September 30, 2016: Provided further, That funds provided
		  herein shall be expended in accordance with section 16 of the Food and
		  Nutrition Act of 2008: 
		  Provided further, That
		  of the funds made available under this heading,
		  $998,000 may be used to provide nutrition
		  education services to State agencies and Federally recognized tribes
		  participating in the Food Distribution Program on Indian Reservations: 
		  Provided further, That
		  this appropriation shall be subject to any work registration or workfare
		  requirements as may be required by law: 
		  Provided further, That
		  funds made available for Employment and Training under this heading shall
		  remain available through September 30, 2016: Provided further, That funds made available under this heading for a study on Indian tribal administration of
			 nutrition programs, as provided in title IV of the Agricultural Act of
			 2014 (Public Law 113–79), and a study of the removal of cash benefits in
			 Puerto Rico, as provided in title IV of the Agricultural Act of 2014
			 (Public Law 113–79) shall be available until expended: 
		  Provided further, That
		  funds made available under this heading for section 28(d)(1) (nutrition education
			 and obesity grants) and section 27(a) (The Emergency Food Assistance
			 Program) of the Food and
		  Nutrition Act of 2008 shall remain available through September 30,
		  2016: Provided further, That funds made available under this heading for employment and training pilot projects, as
			 provided in title IV of the Agricultural Act of 2014 (Public Law 113–79),
			 shall remain available through September 30, 2018: Provided further, That
		  funds made available under this heading may be used to enter into contracts and
		  employ staff to conduct studies, evaluations, or to conduct activities related
		  to program integrity provided that such activities are authorized by the Food
		  and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster
		  assistance and the Commodity Supplemental Food Program as authorized by section
		  4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
		  note); the Emergency Food Assistance Act of 1983; special assistance for the
		  nuclear affected islands, as authorized by section 103(f)(2) of the Compact of
		  Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers'
		  Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition
		  Act of 1966, $275,701,000, to remain available
		  through September 30, 2016: 
		  Provided, That none of these funds
		  shall be available to reimburse the Commodity Credit Corporation for
		  commodities donated to the program: 
		  Provided further, That
		  notwithstanding any other provision of law, effective with funds made available
		  in fiscal year 2015 to support the Seniors Farmers' Market Nutrition Program,
		  as authorized by section 4402 of the Farm Security and Rural Investment Act of
		  2002, such funds shall remain available through September 30, 2016: 
		  Provided further, That
		  of the funds made available under section 27(a) of the Food and Nutrition Act
		  of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs
		  associated with the distribution of commodities.Nutrition programs
		  administrationFor necessary
		  administrative expenses of the Food and Nutrition Service for carrying out any
		  domestic nutrition assistance program,
		  $155,000,000, of which $2,800,000 shall be transferred to and merged with the
			 appropriation for Food and Nutrition Service, Commodity Assistance Program to begin service in six additional States that have plans approved by the Department for the
			 commodity supplemental food program but are not currently participating: 
		  Provided, That of the funds
		  provided herein, $2,000,000 shall be used for
		  the purposes of section 4404 of Public Law 107–171, as amended by section 4401
		  of Public Law 110–246.VForeign assistance and related
		  programsForeign agricultural
		  serviceSalaries and
		  expenses(including transfers of
		  funds)For necessary expenses
		  of the Foreign Agricultural Service, including not to exceed
		  $158,000 for representation allowances and for
		  expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C.
		  1766), $182,797,000, of which no more than 6 percent will remain available until
			 September 30, 2016, for overseas operations to include the payment of
			 locally employed staff: 
		  Provided, That the Service may
		  utilize advances of funds, or reimburse this appropriation for expenditures
		  made on behalf of Federal agencies, public and private organizations and
		  institutions under agreements executed pursuant to the agricultural food
		  production assistance programs (7 U.S.C. 1737) and the foreign assistance
		  programs of the United States Agency for International Development: 
		  Provided further, That
		  funds made available for middle-income country training programs, funds made
		  available for the Borlaug International Agricultural Science and Technology
		  Fellowship program, and up to $2,000,000 of the
		  Foreign Agricultural Service appropriation solely for the purpose of offsetting
		  fluctuations in international currency exchange rates, subject to documentation
		  by the Foreign Agricultural Service, shall remain available until
		  expended.Food for peace title i direct credit and
		  food for progress program account(including transfers of
		  funds)For administrative
		  expenses to carry out the credit program of title I, Food for Peace Act (Public
		  Law 83–480) and the Food for Progress Act of 1985,
		  $2,528,000, shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses: 
		  Provided, That of the unobligated balances provided pursuant to Title I of the Food for Peace Act,
			 $13,000,000 are hereby permanently rescinded:	Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to the Concurrent Resolution on the Budget
			 or the Balanced Budget and Emergency Deficit Control Act of 1985, as
			 amended.Food for peace title ii
		  grantsFor expenses during the
		  current fiscal year, not otherwise recoverable, and unrecovered prior years'
		  costs, including interest thereon, under the Food for Peace Act (Public Law
		  83–480, as amended), for commodities supplied in connection with dispositions
		  abroad under title II of said Act,
		  $1,466,000,000, to remain available until
		  expended: Provided, That for purposes of funds appropriated under this heading, in addition to amounts made available
			 under section 202(e)(1) of the Food for Peace Act (7 U.S.C. 1722(e)(1)),
			 of the total amount provided under this heading, $35,000,000 shall be made
			 available to eligible organizations in accordance with section 202(e)(1)
			 of the Food for Peace Act (7 U.S.C.
1722(e)(1))
.Mcgovern-dole international food for
		  education and child nutrition program grantsFor necessary expenses to carry out the
		  provisions of section 3107 of the Farm Security and Rural Investment Act of
		  2002 (7 U.S.C. 1736o–1), $185,126,000, to remain
		  available until expended: 
		  Provided, That the Commodity Credit
		  Corporation is authorized to provide the services, facilities, and authorities
		  for the purpose of implementing such section, subject to reimbursement from
		  amounts provided herein.Commodity credit corporation export (loans)
		  credit guarantee program account(including transfers of
		  funds)For administrative
		  expenses to carry out the Commodity Credit Corporation's export guarantee
		  program, GSM 102 and GSM 103, $6,748,000; to
		  cover common overhead expenses as permitted by section 11 of the Commodity
		  Credit Corporation Charter Act and in conformity with the Federal Credit Reform
		  Act of 1990, of which $6,394,000 shall be
		  transferred to and merged with the appropriation for Foreign
		  Agricultural Service, Salaries and Expenses, and of which
		  $354,000 shall be transferred to and merged with
		  the appropriation for Farm Service Agency, Salaries and
		  Expenses.VIRelated agency and food and drug
		  administrationDepartment of health and human
		  servicesFood and drug
		  administrationSalaries and expensesFor necessary expenses of the Food and Drug
	 Administration, including hire and purchase of passenger motor vehicles; for
	 payment of space rental and related costs pursuant to Public Law 92–313 for
	 programs and activities of the Food and Drug Administration which are included
	 in this Act; for rental of special purpose space in the District of Columbia or
	 elsewhere; for miscellaneous and emergency expenses of enforcement activities,
	 authorized and approved by the Secretary and to be accounted for solely on the
	 Secretary's certificate, not to exceed $25,000;
	 and notwithstanding section 521 of Public Law 107–188;
	 $4,443,356,000: 
	 Provided, That of the amount provided
	 under this heading, $798,000,000 shall be
	 derived from prescription drug user fees authorized by 21 U.S.C. 379h, and
	 shall be credited to this account and remain available until expended;
	 $128,282,000 shall be derived from medical
	 device user fees authorized by 21 U.S.C. 379j, and shall be credited to this
	 account and remain available until expended;
	 $312,116,000 shall be derived from human generic
	 drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this
	 account and remain available until expended;
	 $21,014,000 shall be derived from biosimilar
	 biological product user fees authorized by 21 U.S.C. 379j–52, and shall be
	 credited to this account and remain available until expended;
	 $22,464,000 shall be derived from animal drug
	 user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this
	 account and remain available until expended;
	 $6,944,000 shall be derived from animal generic
	 drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this
	 account and remain available until expended;
	 $566,000,000 shall be derived from tobacco
	 product user fees authorized by 21 U.S.C. 387s, and shall be credited to this
	 account and remain available until expended: 
	 Provided further, That in
	 addition and notwithstanding any other provision under this heading, amounts
	 collected for prescription drug user fees, medical device user fees, human
	 generic drug user fees, biosimilar biological product user fees, animal drug
	 user fees, and animal generic drug user fees that exceed the respective fiscal
	 year 2015 limitations are appropriated and shall be credited to this account
	 and remain available until expended: 
	 Provided further, That
	 fees derived from prescription drug, medical device, human generic drug,
	 biosimilar biological product, animal drug, and animal generic drug assessments
	 for fiscal year 2015, including any such fees collected prior to fiscal year
	 2015 but credited for fiscal year 2015, shall be subject to the fiscal year
	 2015 limitations: 
	 Provided further, That the
	 Secretary may accept payment during fiscal year 2015 of user fees specified
	 under this heading and authorized for fiscal year 2016, prior to the due date
	 for such fees, and that amounts of such fees assessed for fiscal year 2016 for
	 which the Secretary accepts payment in fiscal year 2015 shall not be included
	 in amounts under this heading: 
	 Provided further, That
	 none of these funds shall be used to develop, establish, or operate any program
	 of user fees authorized by 31 U.S.C. 9701: 
	 Provided further, That of
	 the total amount appropriated: (1) $903,403,000
	 shall be for the Center for Food Safety and Applied Nutrition and related field
	 activities in the Office of Regulatory Affairs; (2)
	 $1,339,884,000 shall be for the Center for Drug
	 Evaluation and Research and related field activities in the Office of
	 Regulatory Affairs; (3) $342,639,000 shall be
	 for the Center for Biologics Evaluation and Research and for related field
	 activities in the Office of Regulatory Affairs; (4)
	 $174,976,000 shall be for the Center for
	 Veterinary Medicine and for related field activities in the Office of
	 Regulatory Affairs; (5) $417,660,000 shall be
	 for the Center for Devices and Radiological Health and for related field
	 activities in the Office of Regulatory Affairs; (6)
	 $63,331,000 shall be for the National Center for
	 Toxicological Research; (7) $531,527,000 shall
	 be for the Center for Tobacco Products and for related field activities in the
	 Office of Regulatory Affairs; (8) not to exceed
	 $163,432,000 shall be for Rent and Related
	 activities, of which $47,116,000 is for White
	 Oak Consolidation, other than the amounts paid to the General Services
	 Administration for rent; (9) not to exceed
	 $228,128,000 shall be for payments to the
	 General Services Administration for rent; (10) not less than $150,000 shall be used to
			 implement a requirement that the labeling of genetically engineered salmon
			 offered for sale to consumers indicate that such salmon
is genetically engineered; and
 (11)
	 $278,376,000 shall be for other activities,
	 including the Office of the Commissioner of Food and Drugs, the Office of Foods
	 and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office
	 of Global and Regulatory Policy, the Office of Operations, the Office of the
	 Chief Scientist, and central services for these offices: 
	 Provided further, That not
	 to exceed $25,000 of this amount shall be for
	 official reception and representation expenses, not otherwise provided for, as
	 determined by the Commissioner: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the
			 appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in
			 addition to funds otherwise made available for oversight of the Food and
			 Drug Administration: 
	 Provided further, That
	 funds may be transferred from one specified activity to another with the prior
	 approval of the Committees on Appropriations of both Houses of
	 Congress.In addition, mammography user fees
	 authorized by 42 U.S.C. 263b, export certification user fees authorized by 21
	 U.S.C. 381,  priority review user fees authorized by 21 U.S.C. 360n, food and feed recall
			 fees, food reinspection fees, and voluntary qualified importer program
			 fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized
			 by 21 U.S.C. 379j–62, prescription drug wholesale distributer licensing
			 and inspection fees authorized by 21 U.S.C. 353(e)(3), and third-party
			 logistics provider licensing and inspection fees authorized by 21 U.S.C.
			 360eee–3(c)(1), shall be
	 credited to this account, to remain available until
	 expended.Buildings and facilitiesFor plans, construction, repair,
		  improvement, extension, alteration, and purchase of fixed equipment or
		  facilities of or used by the Food and Drug Administration, where not otherwise
		  provided, $8,788,000, to remain available until
		  expended.Independent
		  agencyFarm credit
		  administrationLimitation on administrative
		  expensesNot to exceed
		  $65,100,000 (from assessments collected from
		  farm credit institutions, including the Federal Agricultural Mortgage
		  Corporation) shall be obligated during the current fiscal year for
		  administrative expenses as authorized under 12 U.S.C. 2249: 
		  Provided, That this limitation
		  shall not apply to expenses associated with
		  receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the
			 Committees on Appropriations of both Houses of Congress.VIIGENERAL
		  PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF
		  FUNDS) 701.Within the unit limit of cost fixed by law,
			 appropriations and authorizations made for the Department of Agriculture
			 for
			 the current fiscal year under this Act shall be available for the
			 purchase, in
			 addition to those specifically provided for, of not to exceed 71 passenger
			 motor vehicles of which 68 shall be for replacement only, and for the hire
			 of
			 such vehicles: 
			 Provided, That notwithstanding
			 this section, the only purchase of new passenger vehicles shall be for
			 those
			 determined by the Secretary to be necessary for transportation safety, to
			 reduce operational costs, and for the protection of life, property, and
			 public
			 safety.702.Notwithstanding any other provision of this
			 Act, the Secretary of Agriculture may transfer unobligated balances of
			 discretionary funds appropriated by this Act or any other available
			 unobligated
			 discretionary balances that are remaining
			 available of the Department of Agriculture to the Working Capital Fund for
			 the
			 acquisition of plant and capital equipment necessary for the delivery of
			 financial, administrative, and information technology services of primary
			 benefit to the agencies of the Department of Agriculture, such transferred
			 funds to remain available until expended: 
			 Provided, That none of the funds
			 made available by this Act or any other Act shall be transferred to the
			 Working
			 Capital Fund without the prior approval of the agency administrator: 
			 Provided further,
			 That none of the funds transferred to the Working Capital Fund pursuant to
			 this
			 section shall be available for obligation without written notification to
			 and
			 the prior approval of the Committees on Appropriations of both Houses of
			 Congress: 
			 Provided further,
			 That none of the funds appropriated by this Act or made available to the
			 Department's Working Capital Fund shall be available for obligation or
			 expenditure to make any changes to the Department's National Finance
			 Center
			 without written notification to and prior approval of the Committees on
			 Appropriations of both Houses of Congress as required by section 721 of
			 this
			 Act: 
			 Provided further,
			 That of annual income amounts in the Working Capital Fund of the
			 Department of
			 Agriculture allocated for the National Finance Center, the Secretary may
			 reserve not more than 4 percent for the replacement or acquisition of
			 capital
			 equipment, including equipment for the improvement and implementation of a
			 financial management plan, information technology, and other systems of
			 the
			 National Finance Center or to pay any unforeseen, extraordinary cost of
			 the
			 National Finance Center: 
			 Provided further,
			 That none of the amounts reserved shall be available for obligation unless
			 the
			 Secretary submits written notification of the obligation to the Committees
			 on
			 Appropriations of the House of Representatives and the Senate: 
			 Provided further,
			 That the limitation on the obligation of funds pending notification to
			 Congressional Committees shall not apply to any obligation that, as
			 determined
			 by the Secretary, is necessary to respond to a declared state of emergency
			 that
			 significantly impacts the operations of the National Finance Center; or to
			 evacuate employees of the National Finance Center to a safe haven to
			 continue
			 operations of the National Finance Center.703.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal
			 year
			 unless expressly so provided herein.704.No funds appropriated by this Act may be
			 used to pay negotiated indirect cost rates on cooperative agreements or
			 similar
			 arrangements between the United States Department of Agriculture and
			 nonprofit
			 institutions in excess of 10 percent of the total direct cost of the
			 agreement
			 when the purpose of such cooperative arrangements is to carry out programs
			 of
			 mutual interest between the two parties. This does not preclude
			 appropriate
			 payment of indirect costs on grants and contracts with such institutions
			 when
			 such indirect costs are computed on a similar basis for all agencies for
			 which
			 appropriations are provided in this Act.705.Appropriations to the Department of
			 Agriculture for the cost of direct and guaranteed loans made available in
			 the
			 current fiscal year shall remain available until expended to disburse
			 obligations made in the current fiscal year for the following accounts:
			 the
			 Rural Development Loan Fund program account, the Rural Electrification and
			 Telecommunication Loans program account, and the Rural Housing Insurance
			 Fund
			 program account.706.None of the funds made available to the
			 Department of Agriculture by this Act may be used to acquire new
			 information
			 technology systems or significant upgrades, as determined by the Office of
			 the
			 Chief Information Officer, without the approval of the Chief Information
			 Officer and the concurrence of the Executive Information Technology
			 Investment
			 Review Board: 
			 Provided, That notwithstanding
			 any other provision of law, none of the funds appropriated or otherwise
			 made
			 available by this Act may be transferred to the Office of the Chief
			 Information
			 Officer without written notification to and the prior approval of the
			 Committees on Appropriations of both Houses of Congress: 
			 Provided further,
			 That none of the funds available to the Department of Agriculture for
			 information technology shall be obligated for projects over
			 $25,000 prior to receipt of written approval by
			 the Chief Information Officer.707.Funds made available under section 1240I
			 and section 1241(a) of the Food Security Act of 1985 and section 524(b) of
			 the
			 Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year
			 shall
			 remain available until expended to disburse obligations made in the
			 current
			 fiscal year.708.Hereafter, notwithstanding any other
			 provision of law, any former RUS borrower that has repaid or prepaid an
			 insured, direct or guaranteed loan under the Rural Electrification Act of
			 1936,
			 or any not-for-profit utility that is eligible to receive an insured or
			 direct
			 loan under such Act, shall be eligible for assistance under section
			 313(b)(2)(B) of such Act in the same manner as a borrower under such
			 Act.709.None of the funds appropriated or otherwise made available by this or any other Act shall be used
			 to pay the salaries and expenses of personnel to carry out section 307(b)
			 of division C of the Omnibus Consolidated and Emergency Supplemental
			 Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–640) in
			 excess of $4,000,000.710.Except as otherwise specifically provided
			 by law, unobligated balances from appropriations made available for
			 salaries
			 and expenses in this Act for the Farm Service Agency and the Rural
			 Development
			 mission area, shall remain available through September 30, 2016, for
			 information technology expenses.711.The Secretary of Agriculture may authorize
			 a State agency to use funds provided in this Act to exceed the maximum
			 amount
			 of liquid infant formula specified in 7 CFR 246.10 when issuing liquid
			 infant
			 formula to participants.712.None of the funds appropriated or otherwise
			 made available by this Act may be used for first-class travel by the
			 employees
			 of agencies funded by this Act in contravention of sections 301–10.122
			 through
			 301–10.124 of title 41, Code of Federal Regulations.713.In the case of each program established or
			 amended by the Agricultural Act of 2014 (Public Law 113–79),
			 other than by title I or subtitle A of title III of such Act, or programs
			 for
			 which indefinite amounts were provided in that Act, that is authorized or
			 required to be carried out using funds of the Commodity Credit
			 Corporation—(1)such funds shall be available for salaries
			 and related administrative expenses, including technical assistance,
			 associated
			 with the implementation of the program, without regard to the limitation
			 on the
			 total amount of allotments and fund transfers contained in section 11 of
			 the
			 Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and(2)the use of such funds for such purpose
			 shall not be considered to be a fund transfer or allotment for purposes of
			 applying the limitation on the total amount of allotments and fund
			 transfers
			 contained in such section.714.None of the funds made available in fiscal
			 year 2015 or preceding fiscal years for programs authorized under the Food
			 for
			 Peace Act (7 U.S.C. 1691 et seq.) in excess of
			 $20,000,000 shall be used to reimburse the
			 Commodity Credit Corporation for the release of eligible commodities under
			 section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C.
			 1736f–1): 
			 Provided, That any such funds
			 made available to reimburse the Commodity Credit Corporation shall only be
			 used
			 pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust
			 Act.715.Of the funds made available by this Act,
			 not more than $2,000,000 shall be used to cover
			 necessary expenses of activities related to all advisory committees,
			 panels,
			 commissions, and task forces of the Department of Agriculture, except for
			 panels used to comply with negotiated rule makings and panels used to
			 evaluate
			 competitively awarded grants.716.None of the funds in this Act shall be
			 available to pay indirect costs charged against any agricultural research,
			 education, or extension grant awards issued by the National Institute of
			 Food
			 and Agriculture that exceed 30 percent of total Federal funds provided
			 under
			 each award: 
			 Provided, That notwithstanding
			 section 1462 of the National Agricultural Research, Extension, and
			 Teaching
			 Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants
			 awarded competitively by the National Institute of Food and Agriculture
			 shall
			 be available to pay full allowable indirect costs for each grant awarded
			 under
			 section 9 of the Small Business Act (15 U.S.C. 638).717.For loans and loan guarantees that do not
			 require budget authority and the program level has been established in
			 this
			 Act, the Secretary of Agriculture may increase the program level for such
			 loans
			 and loan guarantees by not more than 25 percent: 
			 Provided, That prior to the
			 Secretary implementing such an increase, the Secretary notifies, in
			 writing,
			 the Committees on Appropriations of both Houses of Congress at least 15
			 days in
			 advance.718.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be used to pay the salaries
			 and
			 expenses of personnel to carry out the following:(1)The Watershed Rehabilitation program
			 authorized by section 14(h)(1) of the Watershed Protection and Flood
			 Prevention
			 Act (16 U.S.C. 1012(h)(1));(2)The Environmental Quality Incentives
			 Program as authorized by sections 1240–1240H of the Food Security Act of
			 1985
			 (16 U.S.C. 3839aa–3839aa–8) in excess of
			 $1,350,000,000. Of the funds available under section 1241(a)(5)(B) of such
			 Act, $136,000,000 are hereby permanently cancelled.719.None of the funds appropriated or otherwise made available by this or any other Act shall be used
			 to pay the salaries and expenses of personnel to carry out a program under
			 subsection (b)(2)(A)(vii) of section 14222 of Public Law 110–246 in excess
			 of $959,000,000, as follows: Child Nutrition Programs Entitlement
			 Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of
			 Defective Commodities—$2,500,000: 
			 Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and
			 expenses to carry out in this fiscal year section 19(i)(1)(E) of the
			 Richard B. Russell National School Lunch Act, as amended, except in an
			 amount that excludes the transfer of $122,000,000 of the funds to be
			 transferred under subsection (c) of section 14222 of Public Law 110–246,
			 until October 1, 2015: 
			 Provided further,
			 That $122,000,000 made available on October 1, 2015, to carry out section
			 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as
			 amended,
			 shall be excluded from the limitation described in subsection
			 (b)(2)(A)(viii) of section 14222 of Public Law 110–246: 
			 Provided further,
			 That none of the funds appropriated or otherwise made available by this or
			 any other Act shall be used to pay the salaries or expenses of any
			 employee of the Department of Agriculture or officer of the Commodity
			 Credit Corporation to carry out clause 3 of section 32 of the Agricultural
			 Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or
			 for any surplus removal activities or price support activities under
			 section 5 of the Commodity Credit Corporation Charter Act: 
			 Provided further,
			 That of the available unobligated balances under (b)(2)(A)(vii) of section
			 14222 of Public Law 110–246, $203,000,000 are hereby rescinded.720.None of the funds appropriated by this or
			 any other Act shall be used to pay the salaries and expenses of personnel
			 who
			 prepare or submit appropriations language as part of the President's
			 budget
			 submission to the Congress of the United States for programs under the
			 jurisdiction of the Appropriations Subcommittees on Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies that
			 assumes
			 revenues or reflects a reduction from the previous year due to user fees
			 proposals that have not been enacted into law prior to the submission of
			 the
			 budget unless such budget submission identifies which additional spending
			 reductions should occur in the event the user fees proposals are not
			 enacted
			 prior to the date of the convening of a committee of conference for the
			 fiscal
			 year 2016 appropriations Act.721.(a)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this
			 Act
			 that remain available for obligation or expenditure in the current fiscal
			 year,
			 or provided from any accounts in the Treasury of the United States derived
			 by
			 the collection of fees available to the agencies funded by this Act, shall
			 be
			 available for obligation or expenditure through a reprogramming, transfer
			 of
			 funds, or reimbursements as authorized by the Economy Act, or in the case
			 of
			 the Department of Agriculture, through use of the authority provided by
			 section
			 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C.
			 2257) or
			 section 8 of Public Law 89–106 (7 U.S.C. 2263), that—(1)creates new programs;(2)eliminates a program, project, or
			 activity;(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;(4)relocates an office or employees;(5)reorganizes offices, programs, or
			 activities; or(6)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;unless the Secretary of Agriculture
			 or the Secretary of Health and Human Services (as the case may be)
			 notifies, in
			 writing, the Committees on Appropriations of both Houses of Congress at
			 least
			 30 days in advance of the reprogramming of such funds or the use of such
			 authority.(b)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this
			 Act
			 that remain available for obligation or expenditure in the current fiscal
			 year,
			 or provided from any accounts in the Treasury of the United States derived
			 by
			 the collection of fees available to the agencies funded by this Act, shall
			 be
			 available for obligation or expenditure for activities, programs, or
			 projects
			 through a reprogramming or use of the authorities referred to in
			 subsection (a)
			 involving funds in excess of $500,000 or 10
			 percent, whichever is less, that—(1)augments existing programs, projects, or
			 activities;(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10
			 percent
			 as approved by Congress; or(3)results from any general savings from a
			 reduction in personnel which would result in a change in existing
			 programs,
			 activities, or projects as approved by Congress; unless the Secretary of
			 Agriculture or the Secretary of Health and Human Services (as the case may
			 be)
			 notifies, in writing, the Committees on Appropriations of both Houses of
			 Congress at least 30 days in advance of the reprogramming or transfer of
			 such
			 funds or the use of such authority.(c)The Secretary of Agriculture or the
			 Secretary of Health and Human Services shall notify in writing the
			 Committees
			 on Appropriations of both Houses of Congress before implementing any
			 program or
			 activity not carried out during the previous fiscal year unless the
			 program or
			 activity is funded by this Act or specifically funded by any other Act.(d)As described in this section, no funds may
			 be used for any activities unless the Secretary of Agriculture or the
			 Secretary
			 of Health and Human Services receives from the Committee on Appropriations
			 of
			 both Houses of Congress written or electronic mail confirmation of receipt
			 of
			 the notification as required in this section.722.Notwithstanding section 310B(g)(5) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the
			 Secretary may assess a one-time fee for any guaranteed business and
			 industry
			 loan in an amount that does not exceed 3 percent of the guaranteed
			 principal
			 portion of the loan.723.None of the funds appropriated or otherwise
			 made available to the Department of Agriculture, the Food and Drug
			 Administration, or the Farm Credit Administration shall be used to
			 transmit or otherwise make available to
			 any
			 non-Department of Agriculture, non-Department of Health and Human
			 Services, or non-Farm Credit Administration
			 employee questions or responses to questions that are a result of
			 information
			 requested for the appropriations hearing process.724.Unless otherwise authorized by existing
			 law, none of the funds provided in this Act, may be used by an executive
			 branch
			 agency to produce any prepackaged news story intended for broadcast or
			 distribution in the United States unless the story includes a clear
			 notification within the text or audio of the prepackaged news story that
			 the
			 prepackaged news story was prepared or funded by that executive branch
			 agency.725.No employee of the Department of
			 Agriculture may be detailed or assigned from an agency or office funded by
			 this
			 Act or any other Act to any other agency or office of the Department for
			 more
			 than 30 days unless the individual's employing agency or office is fully
			 reimbursed by the receiving agency or office for the salary and expenses
			 of the
			 employee for the period of assignment.726.There is hereby appropriated
			 $1,996,000 to carry out section 1621 of Public
			 Law 110–246.727.There is hereby appropriated
			 $600,000 for the purposes of section 727 of
			 division A of Public Law 112–55.728.Not later than 30 days after the date of
			 enactment of this Act, the Secretary of Agriculture, the Commissioner of
			 the
			 Food and Drug Administration, and the Chairman of the Farm Credit
			 Administration shall submit to the Committees on Appropriations of the
			 House of
			 Representatives and the Senate a detailed spending plan by program,
			 project,
			 and activity for the funds made available under this Act, as outlined
			 under the heading Program, Project, and Activity in the report accompanying this Act.729.Hereafter, the Secretary may charge a fee
			 for lenders to access Department loan guarantee systems in connection with
			 such
			 lenders’ participation in loan guarantee programs of the Rural Housing
			 Service:
			 
			 Provided, That the funds
			 collected from such fees shall be made available to the Secretary without
			 further appropriation and such funds shall be deposited into the Rural
			 Development Salaries and Expense Account and shall remain available until
			 expended for obligation and expenditure by the Secretary for
			 administrative
			 expenses of the Rural Housing Service Loan Guarantee Program in addition
			 to
			 other available funds: 
			 Provided further,
			 That such fees collected shall not exceed $50
			 per loan.730.In addition to amounts otherwise made
			 available by this Act and notwithstanding the last sentence of 16 U.S.C.
			 1310,
			 there is appropriated $4,000,000, to remain
			 available until expended, to implement non-renewable agreements on
			 eligible lands, including
			 flooded
			 agricultural lands, as determined by the Secretary, under the Water Bank
			 Act
			 (16 U.S.C. 1301–1311).731.(a)The Secretary of Agriculture and the
			 Commissioner of the Food and Drug Administration shall submit annual
			 reports to
			 the Inspector General or senior ethics official for any entity without an
			 Inspector General, regarding the costs and contracting procedures related
			 to
			 each conference held by any such Department, agency, board, commission, or
			 office during fiscal year 2015 for which the cost to the United States
			 Government was more than $100,000.(b)Each report submitted shall include, for
			 each conference described in subsection (a) held during the applicable
			 period—(1)a description of its purpose;(2)the number of participants
			 attending;(3)a detailed statement of the costs to the
			 United States Government, including—(A)the cost of any food or beverages;(B)the cost of any audio-visual
			 services;(C)the cost of employee or contractor travel
			 to and from the conference; and(D)a discussion of the methodology used to
			 determine which costs relate to the conference; and(4)a description of the contracting procedures
			 used including—(A)whether contracts were awarded on a
			 competitive basis; and(B)a discussion of any cost comparison
			 conducted by the departmental component or office in evaluating potential
			 contractors for the conference.(c)Within 15 days of the date of a conference
			 held by any executive branch department, agency, board, commission, or
			 office
			 funded by this Act during fiscal year 2015 for which the cost to the
			 United
			 States Government was more than $20,000, the
			 head of any such Department, agency, board, commission, or office shall
			 notify
			 the Inspector General or senior ethics official for any entity without an
			 Inspector General, of the date, location, and number of employees
			 attending
			 such conference.(d)A grant or contract funded by amounts
			 appropriated by this Act to an executive branch agency may not be used for
			 the
			 purpose of defraying the costs of a conference described in subsection (c)
			 that
			 is not directly and programmatically related to the purpose for which the
			 grant
			 or contract was awarded, such as a conference held in connection with
			 planning,
			 training, assessment, review, or other routine purposes related to a
			 project
			 funded by the grant or contract.(e)None of the funds made available in this
			 Act may be used for travel and conference activities that are not in
			 compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.732.(a)In generalThe Secretary of Health and Human Services, on behalf of the United States may hereafter, whenever
			 the Secretary deems desirable, relinquish to the State of Arkansas all or
			 part of the jurisdiction of the United States over the lands and
			 properties encompassing the Jefferson Labs campus in the State of Arkansas
			 that are under the supervision or control of the Secretary.(b)TermsRelinquishment of jurisdiction under this section may be accomplished, under terms and conditions
			 that the Secretary deems advisable—(1)by filing with the Governor of the State of Arkansas a notice of relinquishment to take effect upon
			 acceptance thereof; or(2)as the laws of such State may otherwise provide.(c)DefinitionIn this section, the term Jefferson Labs campus means the lands and properties of the National Center for Toxicological Research and the Arkansas
			 Regional Laboratory.(d)Agreement regarding jefferson county technology research and commercialization center(1)In generalThe Secretary may hereafter enter into an agreement with the State of Arkansas or an agency of such
			 State or a public or private entity with respect to the establishment or
			 operation of a technology research and commercialization center in
			 Jefferson County, Arkansas, proximate to the Jefferson Labs campus.(2)Receipt and expenditure of fundsPursuant to such agreement, the Secretary may hereafter receive and retain funds from such entity
			 and use such funds, in addition to such other funds as are made available
			 by this act or future acts for the operation of the National Center for
			 Toxicological Research, for the purposes listed in paragraph (3).  Funds
			 received from such entity shall be deemed to be appropriated for such
			 purposes and shall remain available until expended.(3)Purposes(A)In generalFunds described by paragraph (2) shall be available to defray—(i)the costs of creating, upgrading, and maintaining connections between such center and roads,
			 communications facilities, and utilities that are on the Jefferson Labs
			 campus; and(ii)the costs of upgrades, relocation, repair, and new constructions of roads, communications
			 facilities, and utilities on such campus as may be necessary for such
			 agreement.(B)Other actsFor purposes of this and any subsequent Act, the operation of the National Center for Toxicological
			 Research shall be deemed to include the purposes listed in subparagraph
			 (A).733.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15,
			 2015, an amount of funds made available in title III as follows:  (a) with
			 respect to funds under the headings of Rural Housing Insurance Fund
			 Program Account, Mutual and Self-Help Housing Grants, Rural Community
			 Facilities Program Account, Rural Development Loan Fund Program Account,
			 and Rural Water and Waste Disposal Program Account the set aside shall
			 equal the amount obligated in REAP Zones with respect to funds provided
			 under such headings during the 2008 fiscal year; and (b) with respect to
			 funds under the headings of Rural Business Program Account, and Rural
			 Housing Assistance Grants the set aside shall equal the amount obligated
			 in REAP Zones with respect to funds provided under such headings in the
			 most recent fiscal year funds were obligated under the heading.734.In response to an eligible community where the drinking water supplies are inadequate due to a
			 natural disaster, as determined by the Secretary, including drought or
			 severe weather, the Secretary may provide potable water through the
			 Emergency Community Water Assistance Grant Program for an additional
			 period of time not to exceed 120 days beyond the established period
			 provided under the Program in order to protect public health.735.Hereafter, none of the funds appropriated by this or any other Act may be used to carry out section
			 401 of the Federal Meat Inspection Act (21 U.S.C. 679a) or section 30 of
			 the Poultry Products Inspection Act (21 U.S.C. 471).736.The Secretary of Agriculture and the Secretary’s designees are hereby granted the same access to
			 information and subject to the same requirements applicable to the
			 Secretary of Housing and Urban Development as provided in section 453(j)
			 of the Social Security Act (42 U.S.C. 653(j)) and section
			 6103(l)(7)(D)(ix) of the Internal Revenue Code of 1986 (26 U.S.C.
			 6103(l)(7)(D)(ix)) to verify the income for individuals participating in
			 sections 502, 504, or 521 of the Housing Act of 1949 (42 U.S.C. 1472,
			 1474, and 1490a).737.There is hereby established in the Treasury of the United States a fund to be known as the Nonrecurring expenses fund (the Fund): Provided, That unobligated balances of expired discretionary funds appropriated in this or any succeeding
			 fiscal year from the General Fund of the Treasury to the Department of
			 Agriculture (except the Forest Service) by this or any other Act may be
			 transferred (not later than the end of the fifth fiscal year after the
			 last fiscal year for which such funds are available for the purposes for
			 which appropriated) into the Fund: Provided further, That amounts deposited in the Fund shall be available until expended, and in addition to such
			 other funds as may be available for such purposes, for capital acquisition
			 necessary for the operation of the Department of Agriculture, including
			 facilities infrastructure and information technology infrastructure,
			 subject to approval by the Office of Management and Budget: Provided further, That amounts in the Fund may be obligated only after the Committees on Appropriations of the
			 House of Representatives and the Senate are notified at least 15 days in
			 advance of the planned use of funds.738.There is hereby appropriated for the “Emergency Watershed Protection Program”, $109,978,000, to
			 remain
			 available until expended; for the Emergency Forestry Restoration Program,
			 $15,000,000, to remain available until expended; and for the Emergency
			 Conservation Program, $11,755,000, to remain available until expended: Provided, That $85,000,000 made available for the Emergency Watershed Protection Program and $15,000,000
			 made available for the Emergency Forestry Restoration Program under this
			 section are for necessary expenses resulting from a major disaster
			 declared pursuant to the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.), and are designated by the
			 Congress as being for disaster
			 relief pursuant to section 251(b)(2)(D) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.739.The Secretary, within 180 days of enactment, shall conduct a pre-hearing, public information
			 session patterned on Part 900 of the CFR to consider proposals developed
			 within the Department or submitted by interested persons of alternatives
			 to end product pricing formulae: Provided, That following this pre-hearing process, the Secretary retains discretion over whether to proceed
			 to a full, formal hearing: Provided further, That should the Secretary decide at the conclusion of the pre-hearing process not to proceed to a
			 formal hearing, the Secretary shall submit a report to the Committee
			 within 60 days of that decision setting forth in detail the rationale for
			 that decision.740.None of the funds made available in this Act may be used to pay for the painting of a portrait of
			 an officer or employee of the Federal Government, including the President,
			 the Vice President, a Member of Congress (including a Delegate or a
			 Resident Commissioner to Congress), the head of an executive branch agency
			 (as defined in section 133 of title 41, United States Code), or the head
			 of an office of the legislative branch.741.The Secretary shall report to the Committee on rural housing loans provided under section 502 of
			 the Housing Act of 1949 (42 U.S.C. 1472), for each of the five preceding
			 years, including:(1)the total number of loans provided by the Secretary that are equal to or more than $500,000;(2)the total number of guarantees provided by the Secretary on loans with an original principal
			 obligation that is equal to or more than $500,000;(3)the location, including the city and State, of each property for which the Secretary provided such
			 a loan or loan guarantee; and(4)the number of loans and loan guarantees that have resulted in losses to the Secretary as a result
			 of defaults, and the total amount of such losses.742.None of the funds made available in this Act may be used for other than coach-class transportation
			 accommodations (within the meaning given that term under the Federal
			 Travel Regulation) by an agency that fails to submit the report relating
			 to the use of other than coach-class transportation accommodations by the
			 agency required under subpart B of part 300–70 of the Federal Travel
			 Regulation for fiscal year 2015.743.Of the unobligated balances provided pursuant to section 12033 and section 15101 of the Food,
			 Conservation, and Energy Act of 2008, $125,000,000 are hereby rescinded.744.(a)The Senate finds that—(1)October 20, 2014, marks the twentieth anniversary of the signing into law of the Equity in
			 Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law
			 103–382), which granted Federal land-grant status to Tribal Colleges and
			 Universities (TCUs) known as the 1994 land-grant institutions;(2)the Equity in Educational Land Grant Status Act of 1994 addresses the essential need for Native
			 Americans to explore and adopt new and evolving technologies for managing
			 tribal land, with the hope of continued improvement of reservation land;(3)the extension programs of the 1994 land-grant institutions strengthen communities through outreach
			 programs designed to bolster economic development, community resources,
			 family and youth development, natural resources development, agriculture,
			 and health and nutrition education;(4)the 1994 land-grant institutions are helping to address the epidemic rates of diabetes and
			 cardiovascular disease that plague Indian reservations through the
			 promotion of healthful food systems and food science and nutrition
			 education programs; and(5)the mission and successes of the 1994 land-grant institutions deserve national recognition.(b)It is the sense of the Senate that—(1)the outstanding contributions of the 1994 land-grant institutions to the work of the great
			 land-grant system of the United States should be recognized;(2)expanded collaboration and cooperation within the land-grant system is encouraged to advance and
			 sustain academic and community programs that serve all people of the
			 United States; and(3)the people of the United States are encouraged to observe and celebrate the twentieth anniversary
			 of the signing into law of the Equity in Educational Land-Grant Status Act
			 of 1994 (7 U.S.C. 301 note; Public Law 103–382), including efforts to
			 advance the growth and sustainability of the 1994 land-grant institutions
			 and communities served by those institutions.745.(a)In generalNone of the funds made available by this or any other Act may be used to exclude or restrict, or to
			 pay the salaries and expenses of personnel to exclude or restrict, the
			 eligibility of any variety of fresh, whole, or cut vegetables, except for
			 vegetables with added sugars, fats, or oils, from being provided under the
			 Special Supplemental Nutrition Program for Women, Infants, and Children
			 under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).(b)Within 90 days of enactment of this Act the Secretary shall commence the next scheduled regular
			 review of the Special Supplemental Nutrition Program for Women, Infants,
			 and Children food package, including the nutrient value of all fresh
			 fruits and vegetables.(c)If the review in subsection (b) recommends that a fresh fruit or vegetable shall be eligible for
			 purchase under the Special Supplemental Nutrition Program for Women,
			 Infants, and Children, none of the funds made available under this or any
			 other subsequent Act may be used to exclude or restrict the eligibility of
			 that variety of fresh fruit or vegetable, except for a fruit or vegetable
			 with added sugars, fats, or oils, from being provided under the Special
			 Supplemental Nutrition Program for Women, Infants, and Children under
			 section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).(d)If the review in subsection (b) recommends that any fresh fruit or vegetable shall not be available
			 for purchase under the Special Supplemental Nutrition Program for Women,
			 Infants, and Children, subsection (a) shall expire upon the publication of
			 the regularly scheduled review in the Federal Register.(e)The Secretary shall explain the results of the review conducted under subsection (b) in a report to
			 the Senate Committee on Agriculture, Nutrition and Forestry and the House
			 Committee on Education and Workforce, and the Committees on Appropriations
			 in both Houses of Congress within 120 days after completion.746.None of the funds made available in this Act may be used to pay the salaries or expenses of
			 personnel—(1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603);(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996
			 (7 U.S.C. 1901 note; Public Law 104–127); or(3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor
			 regulation).747.(a)None of the funds appropriated or otherwise made available by this Act shall be used to implement,
			 or to	pay the salaries and expenses of
		personnel to implement, any regulations under the Richard B. Russell
		National School Lunch Act (42 U.S.C.
		1751 et seq.), the Child
		Nutrition Act of 1966 (42 U.S.C. 1771 et
		seq.), the Healthy, Hunger-Free Kids Act of 2010
		(Public Law 111–296), or any other law that would require a reduction in the
			 quantity of sodium contained in federally reimbursed meals and snacks
			 below Target 1 (as described in section 220.8(f)(3) of title 7, Code of
			 Federal Regulations (or successor regulations)) until scientific research
			 supports the reduction for children.(b)(1)Not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall
			 submit to Congress a report that assesses whether there is an acceptable
			 range of whole grain products currently available to allow schools to plan
			 menus that are compliant with the whole grain requirements in effect as of
			 July 1, 2014,	as described in section 210.10 of title 7, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act).(2)If under paragraph (1), the Secretary determines a whole grain product to be of insufficient
			 quantity or unacceptable quality, the Secretary shall identify alternative
			 products that would be considered to meet the requirements until such time
			 as the Secretary determines that whole grain products are of sufficient
			 quantity and quality.(c)(1)Not later than 90 days after the date of enactment of this Act, the Secretary of Agriculture shall
			 submit to Congress a report that contains a comprehensive plan to provide
			 enhanced training and technical assistance to schools, school food
			 authorities, and State agencies to meet the requirements of the final rule
			 entitled Nutrition Standards in the National School Lunch and School Breakfast Programs (77 Fed. Reg. 4088; January 26, 2012).(2)The plan shall include strategies to help schools reduce plate waste and maintain or improve
			 participation in the school lunch program established under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school
			 breakfast program established by section 4 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1773).This Act may be cited as the
		  Agriculture, Rural Development, Food
		  and Drug Administration, and Related Agencies Appropriations Act,
		  2015.May 22, 2014Read twice and placed on the calendar